Citation Nr: 1503786	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the character of the appellant's discharge constitutes a bar to VA benefits.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The appellant had active service from December 1995 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which determined that the "other than honorable" discharge in March 1999 was due to offenses constituting willful and persistent misconduct and the character of the appellant's discharge from service was a bar to VA benefits.  The Board has reviewed the physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.  During the period of active service from December 1995 to March 1999, the appellant violated the Uniform Code of Military Justice (UCMJ) by possessing an unknown amount of marijuana in August 1998, distributing an unknown amount of marijuana to another sailor in August 1998, and wrongfully introducing an unknown amount of marijuana, a Schedule I controlled substance, on board the U.S.S. Bealleau Wood with the intent to distribute in August 1998.  

2.  The appellant's violations of the Uniform Code of Military Justice (UCMJ) in August 1998 constituted a willful and persistent misconduct. 

3.  The appellant was discharged from service for misconduct in March 1999 under other than honorable conditions.  

4.  The appellant was not insane at any time during military service.

5.  VA benefits payments are barred as a matter of law.


CONCLUSION OF LAW

The character of the appellant's discharge for the period of active military service from December 1995 to March 1999 is a bar to VA benefits.  38 U.S.C.A. 
§§ 101(2), 5103, 5103A, 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12, 3.159, 3.354 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes certain obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  Where the issue involves the character of discharge, as in this case, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007). 

In correspondence dated in June 2011, the RO notified the appellant that entitlement to benefits was contingent upon discharge from military service under conditions other than dishonorable and the service that would have qualified him for compensation benefits was terminated by an other than honorable discharge.  The RO explained that it was required to determine whether or not the appellant was discharged under conditions other than dishonorable.  The RO provided the relevant regulations under 38 C.F.R. § 3.12, and advised the appellant of the types of information and evidence that should be provided in support of the appeal.  Based on the foregoing, the Board finds that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the appellant that any additional information or evidence is needed.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA has also made reasonable efforts to obtain relevant records adequately identified by the appellant.  The service personnel records are of record and have been considered.  The appellant has been provided with a meaningful opportunity to participate in the claims process throughout the course of the appeal and has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Accordingly, the Board will proceed with appellate review.  



Legal Authority For Determinations as to Character of Discharge

This appeal arose in connection with the appellant's application for VA home loan benefits.  When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, a person must demonstrate by preponderance of evidence qualifying service and character of discharge)).  A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  
38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).

A discharge or release because of willful and persistent misconduct is to be considered to have been issued under dishonorable conditions.  38 C.F.R. 
§ 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id. A discharge or release from service because of willful and persistent misconduct is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  


Character of Discharge Analysis

After review of the evidence of record, the Board finds that the appellant's character of discharge is under dishonorable conditions for VA purposes; therefore, the appellant is barred from entitlement to VA benefits, including home loan benefits.  

The appellant served on active duty from December 1995 to March 1999 and enlisted in the Navy for a period of 36 months to end in December 1998.  The service personnel records and DD Form 214 show that he was discharged in March 1999 under other than honorable conditions due to misconduct after receiving non-judicial punishment for violating Article 112a of the UCMJ by possessing an unknown amount of marijuana in August 1998, distributing an unknown amount of marijuana to another sailor in August 1998, and wrongfully introducing an unknown amount of marijuana (i.e., a Schedule I controlled substance) on board the U.S.S. Belleau Wood with the intent to distribute the controlled substance in August 1998.  The DD Form 214 (Certificate of Release or Discharge from Active Duty) lists the reason for separation as "misconduct."  Also, the separation authority of MILPERSMAN 1910-146 on the DD Form 214 signifies separation by reason of misconduct due to drug abuse, and the separation code of "HKK" signifies drug use.   

The appellant contends that he was only months from completing the obligated service term of 3 years when the incident involving the possession and distribution of marijuana occurred and requests that the length of the service and the service record before the incident, which was honest, faithful, meritorious, and discipline free, be considered.  The appellant also asserts that the incident in August 1998 was isolated and the offense should be considered minor in nature because it was not violent and did not harm another person.  

After consideration of all the evidence, including the appellant's assertions, the Board finds that the weight of the evidence demonstrates that the appellant's discharge under other than honorable conditions was due to willful and persistent misconduct that was not based upon minor offenses.  38 C.F.R. § 3.12(d)(4) (2014) (stating that a discharge based upon persistent and willful misconduct constitutes a discharge under other than honorable conditions if it is based upon persistent and willful misconduct for offenses that are not considered minor offenses).  As stated above, the appellant received non-judicial punishment during service for violating Article 112a of the UCMJ by committing three separate offenses in August 1998: (1) possessing an unknown amount of marijuana in August 1998; (2) distributing an unknown amount of marijuana to another sailor in August 1998; and (3) wrongfully introducing an unknown amount of marijuana (i.e., a Schedule I controlled substance) on board the U.S.S. Belleau Wood with the intent to distribute the controlled substance in August 1998.  The service personnel records show that these offenses were serious enough to warrant reduction in rank to E-2, recommendation for separation on the basis that the appellant lacked potential for continued service, a forfeiture of pay in the amount of $519.00 for two months, and restriction for forty five days with extra duties. 

Although the appellant has asserted that the three offenses committed in August 1998 were minor in nature, the Board finds that they cannot reasonably be described as falling within the exception for a "discharge because of a minor offense" as provided by 38 C.F.R. § 3.12(d)(4).  In regard to the minor-offense exception noted above, the Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), determined that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance...could not constitute a minor offense."  As such, the Board finds in this case that the appellant's misconduct due to drug possession and distribution, namely marijuana, is the type of offense that would interfere with his military duties, and indeed preclude his performance.  None of these offenses constitutes a minor offense.  See also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).  

The Board further finds that the three offenses of possessing an unknown amount of marijuana, distributing an unknown amount of marijuana to another sailor, and introducing a Schedule I controlled substance on board the U.S.S. Belleau Wood with the intent to distribute, which occurred during the appellant's single period of active service, constitute persistent and willful misconduct.  The appellant has not alleged, and the evidence does not show, that he was insane at the time that he committed the offenses in August 1998; therefore, the character of service for the period of service from December 1995 to March 1999 is under dishonorable conditions for VA purposes, and the character of the discharge is a bar to his receipt of VA benefits.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12, 3.13, 3.354.


ORDER

The character of the appellant's discharge from active military service is a bar to the receipt of VA benefits, and the appeal is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


